DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Binmoeller (US 20060155310).
Regarding claim 1, Binmoeller discloses an endoscopic clip device (Figs. 2- 5) comprising: 
a restraining tube (outer tube 40) having an insertion passage (a lumen retaining the legs (70) and retainer 110); 
a first, lower, arm part (unshaded) and a second, upper, arm part (shaded) (70) within the insertion passage and configured to protrude from the restraining tube (see Mod. Fig. 4 above), wherein the second, upper, arm part is facing the first, lower, arm part (see Fig. 4); 
an operation wire (50) configured to move the first, lower, arm part in a direction from a distal end of the restraining tube (40)  (Fig, 4) to a proximal end of the restraining tube (40) (Fig. 2); 

wherein the first, lower, stopper being disposed in a region closer to the distal end of the restraining tube (40) than the second, upper, stopper (Fig. 2), and
 in response to the operation wire (50) moving from the distal end of the restraining tube (40) [interpreted as the distal most end to the middle of the restraining tube; See Mod. Figs. 4 and 5 below] to the proximal end of the restraining tube (40) [interpreted as the middle of the restraining tube until the proximal most end of the restraining tube; See Mod. Figs. 4 and 5 below] the first, lower, stopper is configured to (i) move relative to the second, upper, stopper (see Figs. 2-4), (ii) contact the second, upper, stopper (Fig. 4; para. 0035), and (iii) move in contact with the second, upper, stopper (see Figs. 4 and 5; para. 0037, noting that the first stopper moves in contact with the second stopper as it slides past and relative to second stopper).

    PNG
    media_image1.png
    468
    750
    media_image1.png
    Greyscale

Modified Fig. 4 of Binmoeller


    PNG
    media_image2.png
    556
    1520
    media_image2.png
    Greyscale

Modified Figs. 4 and 5 of Binmoeller
Regarding claim 2, Binmoeller substantially discloses the invention as claimed above and further disclose a third stopper (clamp collar (100)) engaged to the second, upper, arm (Fig. 2), the third stopper being configured to contact the first stopper [during the deployment of the clip; para. 0033] and move in contact with the first stopper by being pushed against the distal end of the first stopper; para. 0033] in .
Claim 6 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Satake et al. (US 8986326) [hereinafter Satake].
[The examiner notes that the embodiment of Fig. 13A and 13B are considered to anticipate the claims; however, Fig. 1 is referenced for like features that are not shown in Figs. 13A and 13B.]
Satake discloses a ligation method of a clip device (grasper (A)) including a first arm part (grasping arms (12)) configured to protrude from a restraining tube (outer tube (3)) (see Fig. 1) at a first length (Fig. 13B), and a second arm part (locking needles (57)) configured to protrude from the restraining tube (outer tube (3)) (Fig. 1) at a second length that less than the first length (see Fig. 13B), and the second arm part (57) faces the first arm part (12) (see Fig. 13B) [the opposing arms of each parts are facing each other], the method comprising:
moving the first arm part (12) relative to the second arm part (57) [interpreted as the initial pulling of the wire that causes partial closure of the clip] by pulling in a distal end side (slider 22) (see Fig. 1) of an operating wire (5) (see Fig. 1) connected to the first arm part (12) via. slider (22) such that a distal end side of the first arm part is pulled into the restraining tube (3) (see Fig. 1 and 13B) (col. 9 lines 64-67 and col. 10 lines 1-7); and
engaging the first arm part (12) and the second arm part (57) [interpreted as the continued pulling of the wire that causes full closure of the clip around tissue] by further pulling in the distal end side (slider 22) of the operating wire (5) such that the distal end side of the first arm part (12) and a distal end side of the second arm part (57) are pulled into the restraining tube (3) simultaneously (col. 7 lines 40-62, col. 9 lines 64-67 and col. 10 lines 1-7).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Binmoeller (US 20060155310) in view of Kimura et al. (US 20020045909).
Regarding claims 3 and 4, Modified Binmoeller discloses all of the limitations disclosed above in claim 1, including the first and second arms each having first and second stoppers [guide blocks]. However, Modified Binmoeller fails to disclose first and second transmitting members connecting the 
Kimura teaches a clip device in the same field of endeavor comprising a restraining tube (8), a clip engagement section comprising a hook section (12) and link member (3); wherein the clip engagement section connects the clip to a manipulating wire (7) for the purpose of mounting the clip unit to the clip manipulating device (para. 0155); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify the lower and upper guide blocks in Binmoeller to include the pin and slot connection via. the clip engagement section comprising the hook section (12) and the link member (3) of Kimura in order to allow the arms of the clip device to be replaceable and for the clip device to be reusable (para. 0155). 
Therefore, the combination of Binmoeller in view of Kimura teaches a first and second transmitting member (hook section (12)) (see Figs. 3B and 3C of Kimura) connecting the respective operating wire (50) to the first, lower, arm part and the second, upper, arm part of Binmoeller, wherein the first and second stopper (link member (3)) (see Figs. 3B and 3C of Kimura) being provided at the first and second transmitting member (hook section (12)) (see Figs. 3B and 3C of Kimura).

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 571-272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAUREN DUBOSE/Examiner, Art Unit 3771       

/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771